DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 2A-3) in the reply filed on 01 Nov 2021 is acknowledged.
Claims 26, 32-33, and 36-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B, there being no allowable generic or linking claim. Elected Species A fails to disclose the sensor module having either an input device (claims 26 and 32; see by contrast ¶0039) or an output device (claim 36; see by contrast ¶0040).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200 (Figs. 2A-2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 
Claim Objections
Claim(s) 21-25, 27-31, 34-35, and 38 is/are objected to because of the following informalities:
Claim 21, Ln. 10 recites “complimentary” which should read “complementary”
Claim 21, Ln. 12 recites “through gases sampling passageway” which should read “through gases sampling passageway”
Claim 27, Ln. 2 recites “a corresponding an aperture” which should read “a corresponding aperture”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24-26 and 35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation “the conduit electrical interface comprises a heating wire” which deems the claim indefinite. The scope of the claimed subject matter is unclear due to inconsistencies between the language of the claim preamble and certain portions of the body of the claim. The preamble of claim 24 sets forth the 
Claim 35 recites the limitation “a gases conduit” in Ln. 2 which deems the claim indefinite. It is unclear whether the limitation is intended to refer to the conduit of claim 21 or to an alternate gases conduit. It appears the former interpretation is correct. For the purposes of examination the limitation will be interpreted as reading “the conduit.”
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data transmission element” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
The corresponding structure for the “data transmission element” is best understood from the specification as at least: microcontroller 320 (¶0027).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21 and 23-25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 14 of U.S. Patent No. 10,449,320. Although the claims at issue are not identical, they are not patentably distinct from each other because the gases sampling passageway of instant claim 21 is readable on by the lumen of reference patent claim 14, the data transmission element of instant claim 21 is readable on by the controller of reference patent claim 14, and the physical interface of instant claim 21 is readable on by the mechanical interface of reference patent claim 14. Alternately, the gases sampling passageway of instant claim 21 is readable on by the lumen of reference patent claim 1, the physical interface of instant claim 21 is readable on by the mechanical interface of reference patent claim 1, and the data transmission element of instant claim 21 is readable on by the functionality recited of the sensor module in reference patent claim 4. A further mapping of dependent claims is as follows:
Instant claim 23 vs. reference patent claim 14 or limitations in reference patent claim 1
Instant claim 24 vs. reference patent claim 4
Instant claim 25 vs. reference patent claim 4

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-22, 27, 30-31, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimmel et al. (U.S. Pub. 2004/0187871).
Regarding claim 21, Kimmel discloses a sensor module (Figs. 1-2 #30; ¶¶0020-0021) adapted to be releaseably coupled to a conduit (Fig. 1 #36; ¶0018) of a respiratory therapy system (Fig. 1), the sensor module comprising: a gases sampling passageway (Fig. 2 #50; ¶0020) capable of receiving gases from a lumen of the conduit (central bore of adjoining tubing); one or more sensors (Fig. 2 #52; ¶0021) adapted to determine one or more characteristics of gases located within the gases sampling passageway; a data transmission element (Fig. 2 #58; ¶0023) adapted to transmit a data signal outputted by the one or more sensors to at least one component of the respiratory therapy system (¶¶0023, 0030-0034); and a physical interface (Fig. 1 one of ends #46, 48) adapted to releaseably couple the sensor module with a complimentary conduit physical interface (Fig. 1 paired tubing end) such that the gases sampling passageway is aligned with a pneumatic outlet of the conduit and the one or more sensors receive the gases through gases sampling passageway. The complimentary sizes of a male-to-female connection between compliance monitor 30 and adjacent tubing of patient circuit 36 may be considered under broadest reasonable interpretation as a complimentary physical interface as the diameters must have been selected 
Regarding claim 22, Kimmel discloses the data transmission element is adapted to wirelessly transmit the data signal (¶0023) to the at least one component of the respiratory therapy system.
Regarding claim 27, Kimmel discloses the physical interface comprises a side protrusion (e.g. Fig. 1 #48 protrudes from #44) adapted to fit through a corresponding aperture on the conduit physical interface (Fig. 1 end opening of #36).
Regarding claim 30, Kimmel discloses the gases sampling passageway extends in a direction capable of being substantially perpendicular to the lumen. The cited lumen from claim 21 is the internal passageway of patient circuit 36 (Fig. 1). As patient circuit 36 comprises flexible tubing (¶0018) the lumen within the tubing can assume multiple discrete orientations. In one such possible configuration a portion of patient circuit 36 may be bent such as to be oriented perpendicularly to passage 50. It is noted that the claim merely recites a directional comparison to the lumen (which may have many orientations in Kimmel) and not a directional comparison to the pneumatic outlet of claim 21 (which would only have a single orientation in Kimmel).
Regarding claim 31, Kimmel discloses an aperture (Figs. 1-2 #46) allowing for communication between the gases sampling passageway and ambient air outside of the respiratory therapy system. The claim is solely drawn to a sensor module and not to an assembled system of components. Inlet 46 will be open to ambient when not fully connected within the system of Fig. 1.
Regarding claim 38, Kimmel discloses the one or more sensors is positioned outside of but in pneumatic communication with the lumen (Figs. 1-2). Sensor 52 is within compliance monitor 30 and not other portions of patient circuit 36.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 23-24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al. (U.S. Pub. 2004/0187871) in view of Bedford et al. (U.S. Pub. 2012/0125333).
Regarding claim 23, Kimmel fails to disclose the sensor module further comprises an electrical interface adapted to form an electrical connection with a complementary conduit electrical interface, wherein the physical interface is adapted to align the electrical interface with the conduit electrical interface.
Bedford teaches a respiratory system (Figs. 14-15) including connection cuffs (#7, 9) each comprising an electrical interface (¶¶0254, 0260) adapted to form an electrical connection with a complementary conduit electrical interface, wherein a physical interface (¶¶0232, 0237 – pairing of #2a with its receiving interface; Figs. 9 & 14) on one cuff is adapted to align the electrical interface with the conduit electrical interface. Bedford teaches a paired physical and electrical interface as providing the benefit of preventing the conduit sections from accidentally disengaging and reducing the risk of incorrect installation of wires (¶0237).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kimmel the sensor module further comprises an electrical interface adapted to form an electrical connection with a complementary conduit electrical interface, wherein the physical interface is adapted to align the electrical interface with the conduit electrical interface in 
Regarding claim 24, Kimmel teaches the invention as modified above and Bedford as incorporated therein further teaches the conduit electrical interface comprises a heating wire positioned in, on, around or near the conduit (¶¶0254, 0258).
Regarding claim 28, Kimmel fails to disclose the physical interface is a snap fit mechanism.
Bedford teaches a respiratory system (Figs. 14-15) including connection cuffs (#7, 9) comprising complimentary pairing of physical interfaces (¶¶0232, 0237 – pairing of #2a with its receiving interface; Figs. 9 & 14) which includes clips (#2a). One of ordinary skill in the art would consider securing clips a form of snap fit mechanism. Bedford teaches a clipped connection as providing the benefit of preventing the conduit sections from accidentally disengaging (¶0237).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kimmel the physical interface is a snap fit mechanism in order to provide the benefit of preventing the conduit sections from accidentally disengaging in view of Bedford.
Regarding claim 29, Kimmel fails to disclose the sensor module further comprises a tab adapted to be manipulated to facilitate release of the sensor module from the conduit physical interface.
Bedford teaches a respiratory system (Figs. 14-15) including a connection cuff (#9) comprising a grip feature (Fig. 8 #2b; ¶0232) which includes clips (#2a). Each portion of the grip feature 2b is readable as a tab as it extends outwardly from an outer 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kimmel the sensor module further comprises a tab, in the form of a grip feature, adapted to be manipulated to facilitate release of the sensor module from the conduit physical interface in order to provide the benefit of assisting the user during connection and disconnection in view of Bedford.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al. (U.S. Pub. 2004/0187871) in view of Bedford et al. (U.S. Pub. 2012/0125333) and further in view of Vos et al. (U.S. Pub. 2014/0216459) as evidenced by Nakano et al. (U.S. Pub. 2016/0202200)
Regarding claim 25, Kimmel teaches the invention as modified above but fails to teach the sensor module is adapted to transmit the data signal from the one or more sensors to the at least one component by superimposing the data signal over a power signal of the heating wire. It is noted that the heating wire of claim 24 may not be positively recited, see 35 U.S.C. 112(b) rejection of the claim above.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Kimmel the sensor module is adapted to transmit the data signal from the one or more sensors to the at least one component by superimposing the data signal over a power signal of the heating wire in order to provide the benefit of simplifying manufacturing in view of Vos.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al. (U.S. Pub. 2004/0187871) in view of Bell (U.S. Patent 6039696).
Regarding claim 34, Kimmel fails to disclose one or more of the sensors comprise a membrane that allows for passage of water vapour without allowing for passage of liquid water.
Bell teaches a respiratory sensing device (Figs. 1-2 #16; Col. 7) comprising a membrane (Fig. 2 #18; Col. 7, Ln. 46-53) that allows for passage of water vapour. While Bell does not expressly discuss preventing passage of liquid water the teaching of only allowed water vapor passage through the membrane (Col. 7, Ln. 46-53; Col. 10, Ln. 58-60) suggests as obvious to one of ordinary skill in the art the preventing of passage of liquid water. Bell teaches a vapor permeable membrane as providing the benefit of detecting humidity of gases for respiration by selectively regulating what may flow to the sensor (Col. 7, Ln. 46-53; Col. 10, Ln. 58-60).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kimmel one or more of the sensors comprise a membrane that allows for passage of water vapour without allowing for passage of liquid water in order to provide the benefit of detecting humidity of gases for respiration by selectively regulating what may flow to the sensor in view of Bell.
Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimmel et al. (U.S. Pub. 2004/0187871).
Regarding claim 35, Kimmel fails to explicitly disclose the sensor module is adapted to be positioned between the conduit and a patient interface.
However, Kimmel teaches that compliance monitor 30 can be provided at any location along patient circuit 36 (¶0018). While the illustrated location of compliance monitor 30 in Fig. 1 is at one of patient circuit 36 it would be obvious to alternately locate compliance monitor 30 at the other end of patient circuit 36 based upon the teaching in Kimmel that any location along patient circuit 36 is suitable (¶0018).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kimmel the sensor module is adapted to be positioned between the conduit and a patient interface based upon the teaching in Kimmel that compliance monitor 30 can be provided at any location along patient circuit 36, with one end of patient circuit 36 fulfilling the requirements of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claim further attention is specifically drawn to Chou (U.S. Pub. 2012/0318266 – Figs. 1-2) and Chen et al. (U.S. Pub. 2006/0229526 – Figs. 1-4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785